         Case 1:20-cv-04049-PGG Document 15 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LITTLE RIVER SEAFOOD, INC.,

                       Plaintiff,
                                                                     ORDER
                -against-
                                                               20 Civ. 4049 (PGG)
APL CO PTE LTD.,

                       Defendant,


PAUL G. GARDEPHE, U.S.D.J.:

                The parties will engage in settlement discussions over the next thirty days. By

January 9, 2021, the parties will submit a joint letter regarding the status of their settlement

negotiations.

                Plaintiff will file any amended complaint by December 17, 2020.

Dated: New York, New York
       December 10, 2020
